       Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 1 of 49

                                                     REDACTED PUBLIC COPY


                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

JOHN DOE I, et al.,                     )
                                        )
             Plaintiffs,                ) Civil Action No. 01-1357 (RCL/AK)
                                        )
v.                                      )
                                        )
EXXON MOBIL CORPORATION, et al.,        )
                                        )
             Defendants.                )
                                        )


                               PLAINTIFFS’ MOTION TO
                       COMPEL DISCOVERY AND IMPOSE SANCTION
          Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 2 of 49

                                                                               REDACTED PUBLIC COPY



                                       TABLE OF CONTENTS

INTRODUCTION AND SUMMARY ........................................................................................... 1

I.       FACTUAL BACKGROUND. ............................................................................................ 7
         A.   Factual Background Preceding the Deposition. ...................................................... 7
         B.       The EMOI 30(b)(6) Deposition. ........................................................................... 11

II.      THE DEFENDANT’S CONDUCT AT THE RULE 30(B)(6) DEPOSITION
         SHOULD BE SANCTIONED. ......................................................................................... 33
         A.   The Conduct by Defendant EMOI and Defense Counsel is Sanctionable............ 33
         B.       The Court Should Impose Just and Appropriate Sanctions. ................................. 40




                                                             i
           Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 3 of 49

                                                                                  REDACTED PUBLIC COPY


                                            TABLE OF AUTHORITIES

                                                                                                                       Page(s)
CASES

Beach Mart, Inc. v. L&L Wings, Inc.,
   302 F.R.D. 396 (E.D.N.C. 2014) .............................................................................................10

Brooks v. Phoenix Metals Co.,
   1:15-cv-3612-ODE-JKL, 2016 WL 11588061 (N.D. Ga. Aug. 19, 2016) ..............................11

CitiMortgage, Inc. v. Chicago Bancorp, Inc.,
    No. 4:12-CV-00246 CDP, 2013 WL 3946116 (E.D. Mo. July 31, 2013) ...............................34

FedEx Corp. v. United States,
   No. 08-2423 Ma/P, 2011 WL 2023297 (W.D. Tenn. Mar. 28, 2011) .....................................41

Frangoli v. Abbott Labs., Inc.,
   No. 13-cv-00324-NJR, Dkt. 147 (S.D. Ill. Mar. 28, 2014) ......................................................34

GMAC Bank v. HTFC Corp.,
  248 F.R.D. 182 (E.D. Pa. 2008) ...............................................................................................40

Landmark Legal Found. v. EPA,
   82 F.Supp.3d 211 (D.D.C. Mar. 2, 2015) (Lamberth, J.).........................................................41

Luangisa v. Interface Operations,
   No. 2:11-cv-00951-RCJ-CWH, 2011 WL 6029880 (D. Nev. Dec. 5, 2011) ..............33, 40, 41

In re: Neurontin Antitrust Litig.,
    2:02-cv-01390-MCA-JBC, Dkt. 414 (D.N.J. Jan. 25, 2011) .............................................36, 40

In re Neurontin Antitrust Litig.,
    MDL No. 1479, 2011 WL 2357793 (D. N.J. June 9, 2011) ..................................35, 36, 41, 42

New Eng. Carpenters Health Benefits Fund v. First Databank, Inc.,
   242 F.R.D. 164 (D. Mass. 2007) ..............................................................................................11

Paice, LLC v. Hyundai Motor Co.,
   Civ. No. WDQ-12-0499, 2014 WL 3819204 (D. Md. June 27, 2014) ..............................34, 41

Reed v. Lackawanna Cty,
   No. 3:16-CV-02143, 2018 WL 6322966 (M.D. Pa. Dec. 4, 2018)..........................................34

Rembrandt Diagnostics, LP v. Innovacon, Inc.,
   16-cv-069 CAB (NLS), 2018 WL 692259 (S.D. Cal. Feb. 2, 2018) .......................................10




                                                                ii
            Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 4 of 49

                                                                                          REDACTED PUBLIC COPY


Robinson v. Quicken Loans, Inc.,
   3:12-cv-00981, 2013 WL 1776100 (S.D.W.V. Apr. 25, 2013) ...............................................11

Rutherford v. Evans Hotels, LLC,
   18cv435-JLS(MSB), 2018 WL 6246516 (S.D. Cal. Nov. 29, 2018).......................................11

Sciarretta v. Lincoln Nat’l Life Insur. Co.,
    778 F.3d 1205 (11th Cir. 2015) ...............................................................................................36

Shephard v. Am. Broad. Cos., Inc.,
   62 F.3d 1469 (D.C. Cir. 1995) .................................................................................................42

United States v. Taylor,
   166 F.R.D. 356 (M.D.N.C. 1996) ............................................................................................36

Vargas v. Fla. Crystals Corp.,
   No. 16-81399-CV-MARRA/MATTEWMAN, 2017 WL 1861775 (S.D. Fla.
   May 5, 2017) ............................................................................................................................33

Wild Fish Conservancy v. Cooke Aquaculture Pac., LLC,
   No. C17-1708-JCC, 2019 WL 1755306 (W.D. Wash. Apr. 19, 2019)....................................34

OTHER AUTHORITIES

Fed. R. Civ. P. 30(b)(2)..................................................................................................................40

Fed. R. Civ. P. 30(b)(6)....................................................................6, 10, 11, 12, 31, 32, 33, 34, 35

Fed. R. Civ. P. 30(c)(2) ..................................................................................................................43

Fed. R. Civ. P. 30(d)(2)..................................................................................................1, 34, 40, 42

Fed. R. Civ. P. 37 .....................................................................................................................34, 42

Fed. R. Civ. P. 37(a)(3)(B)(i) .........................................................................................................41

Fed. R. Civ. P. 37(a)(5) ............................................................................................................40, 41

Fed. R. Civ. P. 37(b)(2)............................................................................................................41, 42

Fed. R. Civ. P. 37(d) ......................................................................................................................34

Fed. R. Civ. P. 37(d)(1)..................................................................................................................41

Fed. R. Civ. P. 37(d)(3)..................................................................................................................41




                                                                     iii
        Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 5 of 49

                                                                    REDACTED PUBLIC COPY


                                       Introduction and Summary


       Plaintiffs respectfully file this motion to address conduct that occurred during the

February 14 deposition of EMOI’s Rule 30(b)(6) witness, Mark Snell. Pursuant to Federal Rules

of Civil Procedure 30 and 37, Plaintiffs respectfully request the imposition of appropriate

sanctions and resumption of his deposition and the EMC Rule 30(b)(6) deposition (also of Mr.

Snell). Plaintiffs repeatedly communicated our objections to this conduct during the deposition,

reiterated those objections in written communications dated February 16 and 22, and conferred

with Defendants regarding this motion on February 22. Defendants will not consent to the relief

requested herein. A proposed order is appended as Exhibit A.

       In support of this motion, Plaintiffs are filing these additional materials (and relevant

correspondence): the deposition transcript (Exh. B); the video of the deposition (Exh. C); the

“Notes” (i.e., script) apparently used by the witness at the deposition (Exh. D); the Notice of

EMOI’s Rule 30(b)(6) deposition (Exh. E); and Plaintiffs’ Annotation of much of the Rule

30(b)(6) testimony and colloquy (Exh. F). The left column of the Annotation sets forth

Plaintiffs’ annotation (in BOLD CAPS), followed by the relevant testimony. The right column

quotes the relevant language in the witness’s “notes,” which are either identical or virtually

identical to the words used in the associated testimony.

       As this record makes clear, Defendant and counsel failed to comply with the

requirements of Federal Rule of Civil Procedure 30(b)(6) and this Court’s Orders by repeatedly

engaging in conduct that impeded, delayed and frustrated “the fair examination of the deponent”

Fed. R. Civ. P. 30(d)(2).

•   Instead of answering the specific questions that were posed, the witness and/or counsel

    would first insist that Plaintiffs’ counsel identify which of the broader topic areas each



                                                  1
        Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 6 of 49

                                                                    REDACTED PUBLIC COPY


    question fell within. Then, without the responding to the actual question posed, the witness

    would apparently read verbatim from a lengthy and non-responsive script that was not visible

    from the video camera angle. (As the strategy of defense counsel and the witness became

    clearer – and Plaintiffs’ counsel declined to facilitate this charade -- the witness made clear

    how he would respond: taking a full 7 minutes and 40 seconds on the record to review his

    notes before even responding to a question. See Exh. F at 6; Exh. C (Video Disk 2) at 9:57-

    18:00).1

•   This tactic was clearly pre-planned and actively assisted by defense counsel (who lodged

    many hundreds of objections during the deposition). For example, when the witness was

    asked a simple question to identify EMOI locations on a map produced by Defendants – a

    basic question that would serve as a starting point for other questions, the witness said

    “                                                                    .” Exh. B at 16:12-13.

    Having already told the witness that questions about locations on the map would necessarily

    relate to multiple topics, Plaintiffs’ counsel quite appropriately responded: “



                                                                               ” Exh. B at 16:14-

    18. This entirely proper and innocuous response prompted defense counsel to interject that

    the witness “



    1
       Based on counsels’ experience, it was also evident that the witness was also pursuing a
strategy of using excessive time to review documents before answering a question. This became
evident early when the witness was asked simply to identify locations on a map of the EMOI
facilities and insisted on reading every page of the five page document before examining the map
on the last page. The review of exhibits at depositions typically proceeds with the good faith of
both sides and perhaps no more can be said about witnesses who try to use this as a delaying
tactic at depositions than one “knows it when one sees it.” That occurred here, but is secondary
to the other conduct at issue.


                                                  2
          Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 7 of 49

                                                                   REDACTED PUBLIC COPY


                                                                                 ”2 As the defense

    tactic became clearer and Plaintiffs’ counsel made clear he would not engage in this

    gamesmanship, defense counsel interjected: “



                                                                                                 ”3

•   After insisting that the general topic area be identified, the witness made no effort to answer

    the actual question posed. The witness instead looked down and appeared to read from a

    script, parroting the defense team’s position on the general topic area at great length without

    attempting to answer the actual question posed. It became quite clear during the deposition

    that these non-responsive, scripted speeches were the central defense tactic at this deposition.

    At numerous points, Plaintiffs’ counsel asked defense counsel to instruct their witness to

    answer the specific question posed. These requests were not only disregarded – defense

    counsel instead continued to encourage the witness’s tactical evasion of questions throughout

    the deposition.

•   As the witness continued to look down (and apparently read from something outside the view

    of the camera), Plaintiffs’ counsel asked numerous questions to determine if the witness was

    simply reading verbatim from a script and, if so, whether the script had been prepared by

    defense counsel. These questions were fundamental. They went to the very words the

    witness was uttering for the jury’s consideration – was he reading from a script? Who had

    written the words? The Court can assess whether the proper word to describe the witness’s

    response to these questions is evasive, misleading or false. What is clear is that when pressed



    2
        Exh. B at 16:23-17:3.
    3
        Exh. B at 26:18-23.


                                                 3
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 8 of 49
        Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 9 of 49

                                                                    REDACTED PUBLIC COPY


    not disclosed at the outset of the deposition or marked as an exhibit. Instead, after the

    witness had been pressed multiple times on whether he was simply reading an answer from a

    prepared script, defense counsel instructed the witness “

                                       ” Exh. B at 60:11-13). When Plaintiffs’ counsel persisted,

    defense counsel belatedly stated that

                                                   ” Id. at 61:20-23 (emphasis added). This was a

    clear violation of the Court’s Order that “the witness shall not have access to any form of

    information related to the litigation other than exhibits specifically marked and identified for

    the record …” Exhibit G, Dep. Protocol ¶ 16 (emphasis added). The document that

    contained the exact, or virtually exact, words for much of the witness’s testimony was finally

    produced after the all questioning had been completed and the deposition was off the record.

    Exh. B at 362:14-15.

•   Instead of directing the witness to provide responsive answers to the questions posed, defense

    counsel facilitated and encouraged this behavior. Defense counsel compounded this by

    creating a written record that was demonstrably untrue. See Exh. B at 208:23-24 and 210:11-

    13) (stating on the record that Plaintiffs’ counsel is

                       ); and Exh. C, Video 4 at 0:10-3:11 (deposition videotape showing that

    none of these statements by defense counsel were true).

•   When Plaintiffs’ counsel finally had an opportunity to review the witness’s “notes” after the

    deposition was concluded, they confirmed what had become obvious. When he embarked on

    lengthy, non-responsive answers the witness was not simply “relying” on his notes, or using

    note as an “aide-mémoire,” or quoting deposition testimony (as he later suggested) – he was

    often testifying word-for-word from the written materials prepared for him.




                                                   5
        Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 10 of 49

                                                                    REDACTED PUBLIC COPY


       The foregoing conduct and other efforts to impede, delay and frustrate a fair examination

of the deponent, was repeated at numerous points in the deposition. It continued notwithstanding

Plaintiffs’ requests that it stop, including multiple requests to defense counsel to have the witness

answer the specific question that was being posed. Stated succinctly, rather than complying with

the process set forth in this Court’s Order (i.e., meeting and conferring in good faith if the

Defendants’ had objections to the scope of any topic and, if any concerns were unresolved, filing

a motion for a protective order by the November 9, 2020 deadline established in the Court’s

Order), Defendants engaged in tactics which are squarely at odds with the requirements of

Federal Rule of Civil Procedure 30(b)(6). If countenanced, such misconduct would destroy the

purpose of that rule by displacing live (and truthful) testimony presented in a manner replicating

trial testimony, with what amounted to an infomercial of non-responsive and self-serving

readings which may or may not have been entirely prepared by defense counsel.

       Needless to say, this is not a motion Plaintiffs file lightly. Plaintiffs’ counsel understands

that this Court expects and demands that all counsel comport themselves in a highly professional

manner. Although defense counsel compounded the misconduct by threatening to seek sanctions

against Plaintiffs’ counsel, the record makes clear that Plaintiffs’ counsel’s conduct throughout

this deposition was entirely professional and, in fact, showed considerable restraint despite the

conduct of the witness and defense counsel. Although it has become essential to memorialize

carefully our communications with Defendants, Plaintiffs have no interest in over-heated

language or using recriminations to advance litigation goals. Accordingly, in this motion we will

endeavor to describe what has occurred in as straightforward a manner as possible. Indeed, we

believe the deposition transcript largely speaks for itself.




                                                  6
         Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 11 of 49

                                                                   REDACTED PUBLIC COPY


I.       FACTUAL BACKGROUND.

         A.     Factual Background Preceding the Deposition.

Although Plaintiffs’ motion is based on conduct that occurred at the February 14/15 deposition

(see I.B infra), the following should provide helpful context for the Court.

         In April 2020, Plaintiffs filed a motion to compel Defendants EMOI and EMC to produce

Rule 30(b)(6) witnesses during this Phase 2 discovery period. Dkt. 702. Plaintiffs appended the

new Rule 30(b)(6) notices that had been served on Defendants. In the ensuing briefing, Plaintiffs

explained that these depositions were appropriate because of the limitations in Phase 1 discovery

and actions by Defendants and their witnesses that made the use of Rule 30(b)(6) especially

appropriate.4 Over Defendants’ vigorous opposition, the Court entered an Order on August 10,

2020, granting “in part the plaintiffs’ Motion [702] to Compel insofar as it related to 30(b)(6)

depositions and ORDERS Exxon to designate 30(b)(6) witnesses to be deposed; provided,

however, the plaintiffs may not question the deponents about documents that plaintiffs had

access to before September 18, 2007.” Dkt. 720 at 1.

         On August 24, Plaintiffs filed a motion requesting that the Court modify the Order to

permit use of documents at the Rule 30(b)(6) depositions. Defendants opposed this relief,

arguing that Plaintiffs’ request was “frivolous.” Dkt. 732 at 1. The Court granted Plaintiffs’

motion for modification and entered an Order providing, in relevant part, that the Court:


     4
      For example, after advising Plaintiffs that several Mobil or Exxon employees who had
apparently spent significant time at EMOI’s operations in Aceh – and were identified as having
relevant knowledge – were represented by Defendants and would be made available for
depositions. Defendants subsequently indicated these fact witnesses would not be produced for
depositions, meaning that only one Mobil/Exxon fact witness (John Connor) who spent
significant time at EMOI’s operations in Aceh has ever been deposed. During the deposition of
EMOI’s President, Ron Wilson (who worked in Jakarta), Wilson repeatedly would not
acknowledge even the authenticity of his own e-mails from Defendants’ records. These are
exactly the kind of problems that Rule 30(b)(6) is designed to address.


                                                 7
        Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 12 of 49

                                                                    REDACTED PUBLIC COPY


   •    MODIFIES its August 10, 2020 Order so that the second bullet point reads: “GRANTS
        in part the plaintiffs’’ Motion [702] to Compel insofar as it relates to 30(b)(6) depositions
        and ORDERS Exxon to designate 30(b)(6) witnesses to be deposed; provided, however,
        the plaintiffs may not re-ask questions to which a responsive answer was provide in a
        previous 30(b)(6) deposition of the same corporation.”;

   •    ORDERS the parties to meet and confer by October 23, 2020 to discuss the scope of and
        schedule times for the Rule 30(b)(6) depositions, which shall be taken no earlier than
        January 11, 2021;

   •    ORDERS the plaintiffs to notice the Rule 30(b) depositions no later than October 26,
        2020;

   •    ORDERS that any motion for a protective order to further limit the scope of the Rule
        30(b)(6) depositions be filed no later than November 9, 2020; …

Dkt. 758 at 4-5.

        Pursuant to this Order, Plaintiffs made arrangements to confer with Defendants on

October 22, 2020 regarding the Rule 30(b)(6) notices that had been pending for months and were

the subject of the briefing and Court Orders. When the parties conferred, however, Defendants

declined to discuss any of the specific requests, instead insisting that they be re-drafted by

Plaintiffs before Defendants would even discuss specific requests.5 As it was apparent that no

progress could be made with Defendants unless Plaintiffs proceeded in this manner, Plaintiffs

scheduled a second conference with the Defendants for Monday, October 26, and spent the

weekend revising the long-pending notices. On the Monday, October 26 conference, Defendants

again had no interest in discussing specific requests, but the parties agreed to confer again after

the revised notices were served and Defendants provided objections. In accordance with the

Court’s Order, Plaintiffs served the revised notices later that day. See Exhibit E (EMOI Notice).


    5
       See Exhibit H and Exhibit I at 2 (letter from Plaintiffs’ counsel following October 22
conference: “While we were available to talk through each topic, Exxon declined to do that or,
for that matter, agree that any of the requests were appropriate. Exxon instead took the position
that it would not agree to or discuss any of the requests until it was presented with a redrafted set
of requests for discussion.”).


                                                  8
       Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 13 of 49

                                                                  REDACTED PUBLIC COPY


       On October 30, Defendants indicated they were “gratified” that Plaintiffs “have served

drastically revised Rule 30(b)(6) notices from the originals served in February,” and served

responses and objections to the revised Rule 30(b)(6) notices. Exh. J at 1. Defendants asked

Plaintiffs to “advise promptly if you are unwilling to proceed subject to Defendants’ objections

so that we can determine whether a motion for protective order is necessary.” Id. at 2. Of

particular relevance here, Defendant EMOI made various “General Objections,” but for each of

the first ten topics (and subparts) – and as slightly modified for Topic 11– Defendant EMOI

stated: “Subject to and without waiving the foregoing objections, consistent with the Discovery

Orders, EMOI will designate a witness to respond to questions on this Topic that are not

duplicative of those asked at the Previous Deposition” [i.e., the Phase 1 deposition of EMOI

Rule 30(b)(6) witness John Boydell] (emphasis added). Id.

       On November 2, Plaintiffs sent a letter responding to Exxon’s request that Plaintiffs

“advise promptly if you are unwilling to proceed subject to Defendants’ objections so that we

can determine whether a motion for protective order is necessary.” Plaintiffs made clear that

Plaintiffs did not agree to EMOI’s general objections and, absent an agreement, the depositions

would proceed as noticed. Plaintiffs proposed that the parties “meet and confer promptly to

discuss these issues and try to work through areas of disagreement.” Exh. K at 2.

       When the parties met and conferred on November 6, Defendants again declined to confer

about any of the specific Topics presented in the notices. Plaintiffs nevertheless agreed, with

limited exceptions, to limit questioning to information known or reasonably available to

Defendants between July 1, 1998 – June 30, 2001 and, for many of the subtopics, the shorter




                                                 9
        Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 14 of 49

                                                                    REDACTED PUBLIC COPY


period January 1, 1999 – June 30, 2001).6 After that conference, Defendants confirmed that “we

do not intend to file a motion for protective order on November 9.” Exh. L at 2 (Nov. 6 letter).

        As explained supra, this Court has ordered that “any motion for a protective order to

further limit the scope of the Rule 30(b)(6) depositions be filed no later than November 9, 2020.”

Dkt. 758 at 5. Defendants elected to have this date pass without seeking a protecting order

limiting the scope of the Rule 30(b)(6) depositions. Defendants were aware that the depositions

would then proceed as noticed and if they continued to object to the scope of any topic,

Defendants were required to seek a protective order. This was required both by this Court’s

Order and well-established law.7


    6
      See Exh. M at 3-4 (Plaintiffs’ letter of November 7, noting that “[w]e were prepared to
discuss the scope of any particular topics during our meet and confer yesterday and Exxon
elected not to do so.”). We note that there was a typo in Plaintiffs’ letter (referencing June 30,
2011 as an end date that was corrected by agreement of the parties).
     We note that there are other written communications between the parties before and after
this meeting, but they do not seem germane to this motion (for example, letters discussing the
dates for the depositions). If Defendants consider any of the other letters germane, they will of
course submit them (or Plaintiffs can certainly do so).
    7
       See Exh. N at 3 (November 20 letter advising Defendants that “the law is clear that Exxon
has an obligation to prepare witnesses to testify about the deposition topics as noticed. As Exxon
knows, it is not legally sufficient to simply make written objections and then restrict a Rule
30(b)(6) witness’s testimony on that basis. The Court’s Order set a deadline for Exxon to file
any motion for a protective order and Exxon decided not to do so. Accordingly, the depositions
will proceed on the basis of the topics as noticed subject to the limitations Plaintiffs have agreed
to as referenced above.”); Exh. O at 3 (Plaintiffs’ letter of December 23, 2020 advising
Defendants that they could not unilaterally insist on time limitation for depositions other than
that provided by the Federal Rules and observing that if Defendants “wished to impose such a
limitation, it was required to seek a protective order by the deadline established by the Court.
Exxon made a tactical decision not to do so.”).
     See, e.g., Beach Mart, Inc. v. L&L Wings, Inc., 302 F.R.D. 396, 406 (E.D.N.C. 2014) (“The
proper procedure to object to a Rule 30(b)(6) deposition notice is not to serve objections on the
opposing party, but to move for a protective order. ‘Put simply and clearly, absent agreement, a
party who for one reason or another does not wish to comply with a notice of deposition must
seek a protective order.’”) (citation omitted); accord Rembrandt Diagnostics, LP v. Innovacon,
Inc., 16-cv-069 CAB (NLS), 2018 WL 692259, at *3 (S.D. Cal. Feb. 2, 2018) (“[T]he ‘proper
procedure to object to a Rule 30(b)(6) deposition notice is not to serve objections on the

                                                 10
        Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 15 of 49

                                                                   REDACTED PUBLIC COPY


        Subsequent communications by the parties focused primarily on the date (and time

allowed) for the EMOI and EMC depositions.8 As the Court is aware, Plaintiffs filed a motion

requesting that the EMOI deposition commence in January, in significant part because of actions

by Defendants at earlier depositions. Defendants took the position that the EMOI and EMC

depositions should both be taken in a five day period between February 14-18 (US dates). The

Court agreed and denied Plaintiffs’ motion. Dkt. 767. Accordingly, the EMOI deposition was

scheduled to proceed at 7 p.m. Eastern US time on February 14, and the EMC deposition was

scheduled for the same time on February 18.

        B.     The EMOI 30(b)(6) Deposition.

        As previously advised, Defendant EMOI declined requests to identify its Rule 30(b)(6)

witness in advance of the deposition. At the deposition, Defendant EMOI elected not to use one



opposing party, but to move for a protective order.’ A corporate deponent cannot simply make
‘objections and then provide a witness that will testify only within the scope of its objections.’”)
(citation omitted); Rutherford v. Evans Hotels, LLC, 18cv435-JLS(MSB), 2018 WL 6246516, at
*3 (S.D. Cal. Nov. 29, 2018) (same); Brooks v. Phoenix Metals Co., 1:15-cv-3612-ODE-JKL,
2016 WL 11588061, at *2 (N.D. Ga. Aug. 19, 2016) (same); Robinson v. Quicken Loans, Inc.,
3:12-cv-00981 , 2013 WL 1776100, at *3 (S.D.W.V. Apr. 25, 2013) (same); New Eng.
Carpenters Health Benefits Fund v. First Databank, Inc., 242 F.R.D. 164, 166 (D. Mass. 2007)
(“[A] party cannot decide on its own to ignore [a Rule 30(b)(6)] notice. Rather, if counsel …was
of the view that the plaintiff’s 30(b)(6) deposition notice was defective or improper in some way
… it was [the defendant]s] burden to seek a protection pursuant to Rule 26(c) … Put simply and
clearly, absent agreement, a party who for one reason or another does not wish to comply with a
notice of deposition must seek a protective order.”)
    8
      Plaintiffs rejected Defendants’ subsequent requests that they be given the questions
Plaintiffs would ask and documents that might be used well in advance of the depositions,
explaining that there is no such requirement in the Federal Rules and it was not consistent with
the parties’ prior practice (in Rule 30(b)(6) depositions or otherwise).
     The notice to EMOI made clear that the deposition would include “e-mails and other
communications produced by Defendants in this litigation” sent to or received by (or
referencing), Tommy Chong that related to security issues in Aceh between January 1, 1999 and
December 31, 2000; similar documents (as described in the notice) relating to Chee Khoon Oh or
K. Jayadev for a later time range; and certain other documents listed in the notice. See Exh. E.
This did not exclude the use of other relevant documents.


                                                11
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 16 of 49
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 17 of 49
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 18 of 49
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 19 of 49
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 20 of 49
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 21 of 49
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 22 of 49
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 23 of 49
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 24 of 49
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 25 of 49
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 26 of 49
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 27 of 49
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 28 of 49
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 29 of 49
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 30 of 49
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 31 of 49
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 32 of 49
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 33 of 49
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 34 of 49
       Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 35 of 49

                                                                    REDACTED PUBLIC COPY


falls within and the witness will respond by reciting a pre-packaged and self-serving defense

speech on the general Topic area that ignores the actual question posed; if the answer is

responsive at all, it will include often include large amounts of non-responsive material designed

to make any actual responsive material worthless or unusable; and the witness will, if at all

possible, simply parrot the words prepared for him in advance of the deposition.

       Second, after many of these exchanges, the witness was repeatedly asked whether he was

reading his answer and whether the answer had been written by defense counsel. His answers

continued to be evasive, misleading, and/or demonstrably false.

       Third, the role of the attorneys defending the deposition was not passive. It is perfectly

clear that this was a pre-planned strategy that was then executed with the active involvement and

encouragement of defense counsel. This persisted despite repeated requests that the witness be

instructed to answer the specific question posed, as he was obligated to do.

       Fourth, defense counsel compounded this misconduct by also making demonstrably

untrue accusations about Plaintiffs’ counsel on the record and threatening to seek sanctions,

costs, etc. – i.e., threats that have become a far too frequent tactic in the Defendants’ playbook.

The Court should be advised of the following colloquy (it is viewable at 0:59-1:48 of the fourth

video filed as Exhibit C), which unequivocally shows the falsity of defense counsel’s statement

on the record that Plaintiffs’ counsel was “screaming”, “yelling” and “shouting” at defense

counsel. In all candor, it is very troubling that counsel would pursue a strategy of making

statements of this kind on the written record, when they are demonstrably untrue.

       Fifth, inevitably the course of conduct described above completely disrupted and

undermined the purpose of the Rule 30(b)(6) deposition this Court had ordered to proceed (over

Defendants’ opposition). As the disruptive, non-responsive and extremely time-consuming




                                                 31
       Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 36 of 49

                                                                   REDACTED PUBLIC COPY


nature of the Defendant’s (and witness’s) strategy became clear, Plaintiffs’ counsel had to

completely re-evaluate their objectives for the deposition on the fly (with most of this done as

questioning proceeded long after midnight), limiting the questions they asked in an effort to

avoid the deposition simply becoming a vehicle for the defense witness to flood the record with

lengthy testimony, presumably drafted in whole or substantial part by defense counsel, that did

not even respond to the question posed. This turns the purpose of Rule 30(b)(6) on its head –

allowing a witness with no personal knowledge essentially to become a testifying interrogatory

response – providing self-serving answers crafted by counsel in the guise of actual testimony.

       Sixth, this tactic was implemented in complete disregard for the process established by

this Court. If the Defendants had objections to the scope of any of the noticed topics, the Court

directed that a process be followed in which the parties would meet and confer about the topics

and, if Defendants believed further limitations were appropriate, they were given a deadline for

filing a protective order (a legal requirement that would have existed even absent a Court Order).

Defendants made a calculated decision not to confer about any of the specific topics (indeed,

they repeatedly declined invitations to do so) and then elected not to seek a protective order by

the Court-ordered deadline. In short, rather than conferring in good faith, or adhering to the

process established by the Court, they decided upon a strategy that, if accepted, would utterly

defeat the purpose of Federal Rule of Civil Procedure 30(b)(6) and this Court’s Order that these

depositions proceed.

       These actions not only undermined the EMOI Rule 30(b)(6) deposition, they made it

impossible to proceed with the EMC Rule 30(b)(6) deposition, which was scheduled to be taken

at 7 p.m. (Eastern) on February 18. Because Mr. Snell and the same counsel would appear at

that deposition on behalf of EMC – and defense counsel made clear at the deposition and in




                                                32
           Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 37 of 49

                                                                   REDACTED PUBLIC COPY


subsequent communications that their conduct would be unchanged – Plaintiffs promptly advised

defense counsel that, following a meet confer process, Plaintiffs would bring this conduct to the

attention of the Court and request appropriate sanctions.20

II.        THE DEFENDANT’S CONDUCT AT THE RULE 30(B)(6) DEPOSITION
           SHOULD BE SANCTIONED.

           A.     THE CONDUCT BY DEFENDANT EMOI AND DEFENSE COUNSEL IS
                  SANCTIONABLE.

           After opposing any Rule 30(b)(6) depositions during Phase 2 discovery for many months,

and being ordered to proceed with those depositions, Defendant EMOI and counsel implemented

a strategy that contravened this Court’s orders and the requirements of Federal Rule of Civil

Procedure 30(b)(6). Rule 30(b)(6) is a critical mechanism for discovery, particularly where, as

here, almost all of the Defendants’ witnesses who were actually in Aceh have never been made

available and the President of EMOI’s operations has disputed even the authenticity of his own

documents and communications.

           The fundamental rules governing conduct at a Rule 30(b)(6) deposition are well

established. “[E]xamination and cross-examination of a deponent proceed as they would at trial.

“In general, counsel should not engage in any conduct during a deposition that would not be

allowed in the presence of a judicial officer.” See Advisory Committee’s Note to 1993

Amendment.”21 The foregoing makes clear that the witness and counsel repeatedly engaged in




      20
       The parties’ written communications following Mr. Snell’s deposition are appended as
Exhibits P-T. The parties conferred about this motion on February 22 and Defendant indicated it
will not consent to any of the relief requested.
      21
       Luangisa v. Interface Operations, No. 2:11-cv-00951-RCJ-CWH, 2011 WL 6029880, at
*6 (D. Nev. Dec. 5, 2011) (granting motion for sanctions, ordering resumption of deposition, and
ordering defendants to pay all of plaintiffs’ costs and attorney fees (a) incurred in connection
with original deposition; (b) incurred in filing sanctions motion (and opposing defense
countermotion); and (c) incurred in connection with renewed deposition); Vargas v. Fla. Crystals

                                                  33
         Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 38 of 49

                                                                   REDACTED PUBLIC COPY


conduct “that would not be allowed in the presence of a judicial officer.” This conduct violates

the requirements of Rule 30(b)(6) and this Court’s orders in numerous respects:

         1.    The Defendant violated the clear terms of the protocol set forth in a Court Order

at the very outset of the deposition, which mandates that “[w]hile the deposition is on the record,

the witness shall not have access to any form of information related to the litigation other than

exhibits specifically marked and identified for the record by either side.” This provision was

intended to prevent precisely the kind of misconduct that occurred here. Needless to say, the

seriousness of this violation is greatly magnified by the conduct that followed this violation.

         2.    The witness, with the encouragement of counsel, repeatedly provided testimony

that was both evasive and non-responsive to the questions posed. Where, as here, a witness

repeatedly provides evasive and non-responsive testimony it is a violation of Rule 30(b)(6) – and

tantamount to a failure to appear – and Rule 30(d)(2) (providing that “[t]he court may impose an

appropriate sanction – including the reasonable expenses and attorney’s fees incurred by any

party – on a person who impedes, delays, or frustrates the fair examination of the deponent.”).22



Corp., No. 16-81399-CV-MARRA/MATTEWMAN, 2017 WL 1861775, at *5 (S.D. Fla. May 5,
2017)
    22
        See, e.g., Paice, LLC v. Hyundai Motor Co., Civ. No. WDQ-12-0499, 2014 WL 3819204,
at *20 (D. Md. June 27, 2014) (under Fed. R. Civ. P. 37(d), “[p]roviding evasive, incomplete
answers to relevant questioning is … tantamount to a failure to appear”); CitiMortgage, Inc. v.
Chicago Bancorp, Inc., No. 4:12-CV-00246 CDP, 2013 WL 3946116, at *4 (E.D. Mo. July 31,
2013) (imposing sanctions based on conduct at Rule 30(b)(6) deposition and warning counsel
that additional sanctions would be imposed if witness’s misconduct persisted, including many
answers that “were evasive or non-responsive”); Wild Fish Conservancy v. Cooke Aquaculture
Pac., LLC, No. C17-1708-JCC, 2019 WL 1755306, at *2-3 (W.D. Wash. Apr. 19, 2019)
(explaining that “Rule 37 instructs courts to treat a deponent’s `evasive or incomplete’ answer as
a failure to answer” and witness’s answers were evasive where, inter alia, they “failed to
provide a responsive answer”); Reed v. Lackawanna Cty, No. 3:16-CV-02143, 2018 WL
6322966, at *3 (M.D. Pa. Dec. 4, 2018) (explaining that “[c]ourts have determined sanctions to
be warranted where there is a continual failure to answer questions at deposition, or answers are
evasive or non-responsive,” but finding that witness in case at hand had not done this); Frangoli
v. Abbott Labs., Inc., No. 13-cv-00324-NJR, Dkt. 147 at 3 (S.D. Ill. Mar. 28, 2014) (appended as

                                                 34
       Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 39 of 49

                                                                   REDACTED PUBLIC COPY


       Mr. Snell’s lengthy, scripted and non-responsive testimony was neither accidental nor

minor. It was clearly pursuant to a pre-planned strategy, the non-responsive answers proceeded

for literally pages of testimony, and it persisted despite repeated requests that the witness answer

the actual question posed. Because of this tactic, the deposition became a vehicle for the

Defendant simply to inject huge amounts of non-responsive and self-serving testimony into the

record, even though the witness lacked personal knowledge regarding these non-responsive

statements. This utterly distorts the purpose of Rule 30(b)(6), turning into a vehicle for the

defense to provide scripted and non-responsive recitations of their positions – without any regard

to the questions asked – in the guise of a live witness.

       3.      The non-responsive nature of Mr. Snell’s extended readings is gravely

compounded by the fact that he was simply parroting non-responsive defense scripts. This is

simply turning the witness into a mouth-piece for defense counsel, most obviously where Snell

simply read these lengthy scripts into the record verbatim without adding any information

beyond the non-responsive script that had been prepared for him. This utterly defeats the

purpose of a Rule 30(b)(6) deposition. The situation is not unlike – and in many respects is far

worse – that the conduct that was sanctioned in In re Neurontin Antitrust Litig., MDL No. 1479,

2011 WL 2357793 (D. N.J. June 9, 2011), where a Rule 30(b)(6) witness had met with defense

counsel, reviewed documents counsel provided, had been provided with an outline for use in

responding to questions and then “essentially began reading from the outline to answer questions

about specific allegations.” Id. at *7. In upholding the Magistrate Judge’s imposition of

sanctions, the District Court explained:



Exhibit V) (imposing sanction where witness’s testimony was “often evasive” and witness often
“answered the question and then proceeded to provide an observation or a speech and was
entirely unresponsive to the question asked”) (emphasis added).


                                                 35
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 40 of 49
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 41 of 49
       Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 42 of 49

                                                                    REDACTED PUBLIC COPY


of the undisclosed materials below him. And his counsel – who were in possession of the notes

– were fully aware of this. And, as Plaintiffs endeavored to determine whether the witness was

reading many of his answers from a script – and who had prepared the script – the Court can

determine the term that best characterizes this testimony: “evasive,” “misleading” or “false.” In

Plaintiffs’ view, each of these words is apt, as the witness – with the active support of counsel –

went to extraordinary lengths to avoid admitting he was reading answers verbatim (at various

points suggesting, for example, that this was only being done when he was quoting deposition

testimony) and obfuscating whether these “distillations” – i.e., the exact words of his testimony –

were written by defense counsel or the witness.

       5.      While the witness continues to give evasive, non-responsive and often scripted

answers, his counsel – including both outside counsel and Exxon’s inside counsel – did nothing

to address this. To the contrary, counsel’s conduct compounded this in multiple ways:

       •    It is evident that this was a calculated strategy, prepared in advance of the deposition

            and then aggressively implemented.

       •    This strategy was pursued from the outset of the deposition, when counsel failed to

            comply with the Court’s Order that “[w]hile the deposition is on the record, the

            witness shall not have access to any form of information related to the litigation other

            than exhibits specifically marked and identified for the record by either side.”

       •    Once the deposition started, defense counsel actively assisted implementation of the

            witness’s strategy for reading scripted answers rather than answering the actual

            question that had been posed and castigated Plaintiffs’ counsel for entirely proper

            efforts to get straight answers from the witness. See, e.g., Exh. B at 39:16-19 (“

                                                                                     ”); id. at 60:2-




                                                  38
Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 43 of 49
         Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 44 of 49

                                                                        REDACTED PUBLIC COPY


              Plaintiffs. (This has now become a familiar practice in this case, with defense

              counsel repeatedly invoking such threats, presumably in the hope that this may

              dissuade Plaintiffs efforts to secure relief at trial in a human rights case Plaintiffs have

              remained committed to for two decades). Indeed, defense counsel did so even though

              – in their own words – “

                            ” Exh. Bat 58:20-21.

All of this conduct was improper and sanctionable.24

         B.       THE COURT SHOULD IMPOSE JUST AND APPROPRIATE
                  SANCTIONS.

         The conduct of Defendant EMOI, the witness and the defense counsel involved is subject

to sanctions pursuant to each of the following:

         •    Fed. R. Civ. P. 30(b)(2) provides that “[t]he court may impose an appropriate
              sanction – including the reasonable expenses and attorney’s fees incurred by any

    24
        See, e.g., GMAC Bank v. HTFC Corp., 248 F.R.D. 182, 197 (E.D. Pa. 2008) (imposing
sanctions on witness’s attorney pursuant to Fed. R. Civ. P. 30(d)(2), 37(a)(3)(B)(i) and
37(a)(5)(A), where attorney “did not actively counsel” the witness “on the record to provide
evasive or incomplete answers,” but repeatedly “failed to take remedial steps to curb his client’s
misconduct”); id. at 197-98 (equating counsel’s silence in the face of such conduct as
“”endorsement and ratification” of the misconduct and the “functional equivalent” of advising
this misconduct); GMAC Bank, 252 F.R.D. 253, 261 (“[O]nce a witness deponent conducts
himself or herself in the manner which is designed to obstruct the proceedings, I don’t think
counsel can just sit idly by and do nothing. I would equate it to a situation where a witness is
providing false and perjurious testimony and counsel is aware of it, and under the Rules it
requires that counsel has an obligation to correct it and/or withdraw from the proceedings.”)
(quoting from hearing); Luangisa, 2011 WL 6029880, at *11 (imposing sanctions on defense
counsel where “he repeatedly objected throughout the deposition on relevance grounds, and
demands on multiple occasions that Plaintiff’s counsel explain, on the record, the relevance of
the proffered question. It is inappropriate to interrogate opposing counsel during the course of a
deposition. Moreover, objections that result in an incomplete answer or in the witness’s
adoption of counsel’s statement are suggestive.”) (emphasis added); id. (“[D]efense counsel
made no effort to advise his client of his obligation to answer the questions which were asked. It
is not enough for an attorney to refrain from instructing a client not to answer. In fulfilling his or
her duties as an officer of the court an attorney must take some affirmative step to ensure the
deponent complies with deposition rules.”) (emphasis added); In re Neurontin, 2:02-cv-01390,
Dkt. 414 at 23.


                                                    40
         Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 45 of 49

                                                                    REDACTED PUBLIC COPY


             party – on a person who impedes, delays, or frustrates the fair examination of the
             deponent.”

         •   Fed. R. Civ. P. 37(a)(5) provides that where a party moves to compel discovery and
             the motion is granted, the party or attorney advising the conduct shall pay the
             movant’s reasonable expenses in making the motion, including attorney’s fees, unless
             one of the exceptions provided in the rule is applicable.25

         •   Fed. R. Civ. P. 37(b)(2) provides that if “a party … or a witness designated under
             Rule 30(b)(6) … fails to obey an order to provide or permit discovery,” the court may
             issue further orders, including the relief enumerated in subsection (b)(2)(A)(i)-(vii).
             Subsection (b)(2)(C) further provides that “[i]nstead of or in addition to the orders
             above, the court must order the disobedient party, the attorney advising that party, or
             both to pay the reasonable expenses, including attorney’s fees, caused by the failure,
             unless the failure was substantially justified or other circumstances make an award of
             expenses unjust.”26

         •   Fed. R. Civ. P. 37(d)(1) provides that a court may “order sanctions if: … a party … or
             a person designated under Rule 30(b)(6) … fails, after being served with proper
             notice, to appear for that person’s deposition …” This provision is applicable to the
             situation presented here, where a Rule 30(b)(6) witness appears but then provides
             evasive, non-responsive or untruthful answers.

         •   Fed. R. Civ. P. 37(d)(3) further provides that the sanctions imposed may include “any
             of the orders listed in Rule 37(b)(2)(A)(i)-(vi). Instead of, or in addition to these
             sanctions, the court must require the party failing to act, the attorney advising that
             party, or both to pay the reasonable expenses, including attorney’s fees, caused by the
             failure, unless the failure was substantially justified or other circumstances make an
             award of expenses unjust.”27



    25
        See, e.g., Luangisa, 2011 WL 6029880 at *14 (ordering “Defendants to pay all costs and
fees, including attorney’s fees, associated with the new deposition” and also stating that
“[p]ursuant to Fed.R.Civ.P. 37(a)(5), if a court grants a motion to compel it must, after giving an
opportunity to be heard, require the non-moving party to ‘pay the movant’s reasonable expenses
incurred in making the motion, including attorney’s fees”); FedEx Corp. v. United States, No.
08-2423 Ma/P, 2011 WL 2023297, at *11 (W.D. Tenn. Mar. 28, 2011); Paice, LLC v. Hyundai
Motor Co., No. WDQ-12-0499, 2014 WL 3819204, at *27 (D. Md. June 27, 2014); Neurontin,
2:02-cv-01390, Dkt. 414 at 32 (Exh. V).
    26
      The misconduct here is in violation of the Court’s Order directing the Rule 30(b)(6)
deposition to go forward and the Court’s Order establishing the protocol for all depositions. See
Dkt. 720; Dkt. 758; and Dkt. 750 (appended as Exh. G).
    27
       The Court also has inherent powers to “‘protect their integrity and prevent abuses of the
judicial process,’” but these powers are subject to the limitations explained by this Court in
Landmark Legal Foundation and other cases. Landmark Legal Found. v. EPA, 82 F.Supp.3d

                                                 41
       Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 46 of 49

                                                                   REDACTED PUBLIC COPY



       This Court has broad authority to determine an appropriate sanction. “Under Rule

37(b)(2), the Court may impose ‘just’ sanctions for noncompliance, and similarly, under Rule

30(d)(2), the Court may issue ‘appropriate’ sanctions. ‘Just’ sanctions are those that impose

proportional discipline for the harm caused.” Neurontin, 2:02-cv-01390, Dkt. 414 at 31. The

Court’s authority includes the sanctions enumerated in Federal Rule 37, the imposition of fees

and costs, and defense preclusion or adverse inferences in appropriate circumstances.

       Although this is a matter for the Court’s discretion, Plaintiffs respectfully submit that the

following sanctions are appropriate here:

       1.      The parties should resume the deposition of EMOI’s Rule 30(b)(6) deposition,

and proceed with the deposition of EMC’s Rule 30(b)(6) deposition, at dates agreed to by the

parties. Plaintiffs’ counsel should be permitted to proceed with ten hours of questioning of these

witnesses, to be allocated between these depositions as Plaintiffs’ counsel considers necessary.

(We note that, per the Court’s prior order and the Federal Rules, Plaintiffs had a right to depose

the EMC Rule 30(b)(6) witnesses for seven hours of questioning. That deposition was

postponed by Plaintiffs because of the conduct of the same witness (Mr. Snell) and his counsel at

the EMOI Rule 30(b)(6) deposition. Because the conduct at EMOI’s Rule 30(b)(6) deposition

severely impeded questioning, Plaintiffs anticipate that seven of the requested ten hours will be

allocated to the EMOI Rule 30(b)(6) deposition.

       2.      Defendants should be instructed that their Rule 30(b)(6) witnesses should give

responsive and reasonably concise answers to the questions that are posed. If defense counsel




211, 218 (D.D.C. Mar. 2, 2015) (Lamberth, J.) (quoting Shephard v. Am. Broad. Cos., Inc., 62
F.3d 1469, 1474 (D.C. Cir. 1995).


                                                42
        Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 47 of 49

                                                                    REDACTED PUBLIC COPY


has an objection to a question (other than privilege), they should be stated “concisely in a

nonargumentative and nonsuggestive manner.” Fed. R. Civ. P. 30(c)(2).

       3.      If the witness will again use “notes” or other information subject to Paragraph 16

of the Protocol entered by the Court’s Order, those materials should be made available to

Plaintiffs’ counsel at least one hour before the deposition is scheduled to begin, so they can be

printed and reviewed in a manner that will permit appropriate examination at the deposition.

       4.      Defendant or their counsel should be ordered to pay all attorney’s fees and

expenses incurred in connection with (a) the filing of this motion and any pleadings addressing

responsive pleadings submitted by the Defendants; and (b) and the preparation for, and taking of,

the resumed deposition of EMOI’s Rule 30(b)(6) witness. Under applicable law, the Court

would have discretion to award fees and costs incurred in preparation for, and taking, EMOI’s

original Rule 30(b)(6) deposition, but Plaintiffs acknowledge that that work has been voluminous

and is intermingled with other case preparation efforts. In these circumstances, an appropriate

sanction is imposition of fees and costs related to preparation for and taking the renewed

deposition of EMOI’s Rule 30(b)(6) witness and the costs associated with these filings.

       Although Plaintiffs believe the foregoing sanctions are appropriate, if the conduct

described herein continues at the resumed depositions, Plaintiffs would anticipate requesting

additional relief including, if warranted, appropriate instructions and adverse inferences at trial.

As Plaintiffs have made clear, our overriding interest is to develop an appropriate factual record

in this case and move this matter to trial as expeditiously as practicable.

                                          CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that Plaintiffs’ motion to compel

discovery and impose sanctions be granted.




                                                 43
       Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 48 of 49

                                                          REDACTED PUBLIC COPY


Date: February 23, 2021                    Respectfully submitted,

                                           /s/ Kit A. Pierson
                                           Kit A. Pierson (# 398123)
                                           Agnieszka M. Fryszman (# 459208)
                                           Nicholas J. Jacques (#1673121)
                                           Cohen Milstein Sellers & Toll PLLC
                                           1100 New York Ave., N.W.
                                           Suite 500, East Tower
                                           Washington, DC 20005
                                           Tel: (202) 408-4600
                                           Fax: (202) 408-4699
                                           afryszman@cohenmilstein.com
                                           kpierson@cohenmilstein.com
                                           njacques@cohenmilstein.com

                                           Poorad Razavi
                                           Cohen Milstein Seller & Toll PLLC
                                           2925 PGA Blvd., Suite 200
                                           Palm Beach Gardens, FL. 33410
                                           Tel: (561) 515-1400
                                           Fax: (561) 515-1401
                                           prazavi@cohenmilstein.com

                                           Paul L. Hoffman (Pro Hac Vice)
                                           Schonbrun Seplow Harris Hoffman & Zeldes
                                             LLP
                                           11543 W. Olympic Blvd
                                           Los Angeles, CA 90064
                                           Tel: (310) 396-0731
                                           hoffpaul@aol.com

                                           Terrence P. Collingsworth (# 471830)
                                           International Rights Advocates
                                           621 Maryland Ave., N.E.
                                           Washington, DC 20002
                                           Tel: (202) 255-2198

                                           Attorneys for Plaintiffs




                                      44
         Case 1:01-cv-01357-RCL Document 777 Filed 02/23/21 Page 49 of 49

                                                                    REDACTED PUBLIC COPY


                                  CERTIFICATE OF SERVICE


         I hereby certify that on February 23, 2021, I filed a paper copy of Plaintiffs’ Motion to

Compel Discovery and Impose Sanctions with the Clerk of the Court and emailed an electronic

copy to counsel of record in this matter.


Dated:     February 23, 2021                           /s/ Kit A. Pierson
                                                       Kit. A. Pierson
